        Case 1:13-cv-07789-LGS Document 1333 Filed 09/13/19 Page 1 of 2




                                        September 13, 2019
                                                                                          Via ECF
Honorable Lorna G. Schofield
U.S. District Court
Southern District of New York
Thurgood Marshall Courthouse
40 Foley Square
New York, NY 10007

       Re:     In re Foreign Exchange Benchmark Rates Antitrust Litigation
               Case No. 1:13-cv-07789-LGS

Dear Judge Schofield:

        Pursuant to the Second Amended Civil Case Management Plan and Scheduling Order
entered in this action (“Scheduling Order”) (ECF No. 1014), Plaintiffs and Credit Suisse Securities
(USA) LLC, Credit Suisse Group AG, and Credit Suisse AG (“Credit Suisse”) submit this joint
status letter.

       I.      Future Proceedings
        Pursuant to the Scheduling Order, on October 3, 2019, the parties will submit a joint letter
outlining their positions on further pretrial proceedings following the Court’s class certification
order.

       II.     Pending Motions
       On August 28, 2019, Plaintiffs submitted to the Court two requests seeking leave to file
under seal two Motions for Issuance of a Hague Convention Request for International Judicial
Assistance to Take Testimony Overseas for witnesses Perry Stimpson and Anthony John. On
September 11, 2019, the Court granted Plaintiffs’ redaction and seal requests concerning Perry
Stimpson and directed Plaintiffs to submit the Hague Convention request to chambers in Microsoft
Word format by September 25, 2019. The motion concerning Anthony John is pending.

       III.    Discovery
               A.       Depositions
       Depositions of fact witnesses not affected by the DOJ stay are ongoing with depositions
planned or taking place in the United States and abroad. Plaintiffs are continuing to negotiate with
the DOJ to limit the number of individuals affected by the stay. To date, Credit Suisse has taken
27 depositions of the Plaintiffs and/or their investment advisors. Plaintiffs have taken 31
depositions. Of the 31 depositions taken by Plaintiffs, nine witnesses invoked the Fifth
Amendment protection against self-incrimination.
               B.       Credit Suisse
       Audio: Credit Suisse began its rolling production of audio files on July 31, 2019.
Following this initial production, on August 20, 2019, Plaintiffs raised an issue with Credit Suisse
regarding the metadata that accompanied the production, as it materially differed from metadata
        Case 1:13-cv-07789-LGS Document 1333 Filed 09/13/19 Page 2 of 2
Honorable Lorna G. Schofield
September 13, 2019
Page 2

that accompanied previously produced audio samples. Credit Suisse is conferring with its vendor
regarding the discrepancy. The parties are continuing to meet and confer.
       IV.     Appeal of Order on Attorneys’ Fees
       On December 7, 2018, objector Keith Kornell (“Kornell”) filed a notice of appeal of the
Court’s November 8, 2018 Opinion and Order granting attorneys’ fees to Class Counsel. On April
2, 2019, Kornell filed his opening appeal brief. On May 14, 2019, Plaintiffs filed their opposition
brief. Kornell did not file a reply brief, and the appeal is now fully briefed. Oral argument is on
October 16, 2019.
       V.      Next Joint Status Letter
       The parties will submit their next joint status letter on Friday, November 8, 2019.

                                     Respectfully submitted,

 SCOTT+SCOTT ATTORNEYS                             HAUSFELD LLP
 AT LAW LLP

  s/ Christopher M. Burke                           s/ Michael D. Hausfeld
 Christopher M. Burke                              Michael D. Hausfeld
 600 W. Broadway, Suite 3300                       1700 K Street, NW, Suite 650
 San Diego, CA 92101                               Washington, DC 20006
 Telephone: 619-233-4565                           Telephone: 202-540-7200
 cburke@scott-scott.com                            mhausfeld@hausfeld.com
                                       Attorneys for Plaintiffs

 CAHILL GORDON & REINDEL LLP

  s/ Jason M. Hall
 David G. Januszewski
 Herbert S. Washer
 Elai Katz
 Jason M. Hall
 Sheila C. Ramesh
 80 Pine Street
 New York, NY 10005
 Telephone: 212-701-3000
 djanuszewski@cahill.com
 hwasher@cahill.com
 ekatz@cahill.com
 jhall@cahill.com
 sramesh@cahill.com

 Attorneys for Defendants Credit Suisse Group
 AG, Credit Suisse AG, and Credit Suisse
 Securities (USA) LLC
